Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

   Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven, attorney of record, on May 10, 2021.

In the claims:
Claim 1 has been amended as follows—
1. (Currently Amended) 	A process for producing an amorphous ductile Ni-based brazing foil comprising:
providing a molten mass of a composition consisting essentially of NirestCraBbPcSidCeXfYg wherein a, b, c, d, e, f, and g are numbers such that 16 atomic percent ≤ a ≤ 30 atomic percent; 0.5 atomic percent ≤ b ≤ 14 atomic percent; 2 atomic percent ≤ c ≤ 20 atomic percent; 0 atomic percent ≤ d ≤ 14 atomic percent; 0 atomic percent ≤ e ≤ 5 atomic percent; 0 atomic percent < f ≤ 3 atomic percent; 0 atomic percent ≤ g ≤ 5 atomic percent, and 0 atomic percent ≤ 0.5 atomic percent incidental impurities; wherein rest is the balance of the molten mass; wherein c > b > c/15 and 
rapidly solidifying the molten mass on a moving cooling surface with a cooling speed of more than approximately 105 °C/sec to produce an amorphous ductile brazing foil having said composition, wherein the brazing foil has a width B of 0.5 mm ≤ B ≤ 300 mm, the brazing foil varies in thickness from a mean thickness of the foil in a variation of less than 25% over a length of 200 m, and the brazing foil is at least 50% amorphous.

Claims 11-23, nonelected without traverse in the reply filed June 2, 2020, are canceled.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 as amended above is directed to a process for producing a brazing foil having a defined composition and physical configuration.  Claim 1 of U.S. Patent 10,137,517 is directed to precisely that brazing foil.  Therefore the present claims are now specifically directed to a method of making a patentable product, and thus are also patentable.  See In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed.Cir. 1995).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        May 19, 2021